Pee Cttbiam.
An alternative writ of mandamus having issued, and return having been made thereto, motion is made to strike out the return on four (4) stated grounds, three of which amount to saying that the defenses set up in the return, or some of them, are sham; and the fourth, that the second and third defenses are “not sufficient answer to respondent’s refusal to permit the inspection of the documents and records set out in the writ * * * which amounts to saying that the defenses are legally inadequate.
It is settled in this court that in mandamus proceedings, objections to the legal sufficiency of the return may be taken only by demurrer. McAllister v. Atlantic City, 90 N. J. L. 93; Van Duyne v. Senior, 5 N. J. Mis. R. 158. It becomes unnecessary therefore to consider at this time the legal merit of the second and third defenses.
With respect to the claim that the defenses are sham, i. e., not made in good faith, it goes to all of the defenses and the *920motion is to strike out the entire return. Hence, if the motion fails as to any of the defenses, it fails altogether. We are clear that fet least some of the four defenses are meritorious, and are by no means clear that they are not advanced in good faith, to say the least.
These views lead to a denial of the motion.